
	

113 HR 5189 IH: Energy and Water Research Integration Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5189
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Hall) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To ensure consideration of water intensity in the Department of Energy’s energy research,
			 development, and demonstration programs to help guarantee efficient,
			 reliable, and sustainable delivery of energy and clean water resources.
	
	
		1.Short titleThis Act may be cited as the Energy and Water Research Integration Act of 2014.
		2.Integrating energy and water research
			(a)In generalThe Secretary of Energy shall integrate water considerations into energy research, development, and
			 demonstration programs and projects of the Department of Energy by—
				(1)advancing energy and energy efficiency technologies and practices that meet the objectives of—
					(A)minimizing freshwater withdrawal and consumption;
					(B)increasing water use efficiency; and
					(C)utilizing nontraditional water sources with efforts to improve the quality of the water from those
			 sources;
					(2)considering the effects climate variability may have on water supplies and quality for energy
			 generation and fuel production; and
				(3)improving understanding of the energy-water nexus.
				(b)Strategic plan
				(1)In generalNot later than 12 months after the date of enactment of this Act, the Secretary shall develop a
			 strategic plan identifying the research, development, and demonstration
			 needs for Department programs and projects to carry out subsection (a).
			 The strategic plan shall include technical milestones for achieving and
			 assessing progress toward the objectives of subsection (a)(1).
				(2)Specific considerationsIn developing the strategic plan, the Secretary shall consider—
					(A)new advanced cooling technologies for energy generation and fuel production technologies;
					(B)performance improvement of existing cooling technologies and cost reductions associated with using
			 those technologies;
					(C)innovative water reuse, recovery, and treatment technologies in energy generation and fuel
			 production;
					(D)technology development for carbon capture and storage systems that utilize efficient water use
			 design strategies;
					(E)technologies that are life-cycle cost effective;
					(F)systems analysis and modeling of issues relating to the energy-water nexus;
					(G)technologies to treat and utilize wastewater and produced waters discharged from oil, natural gas,
			 coalbed methane, and any other substance to be used as an energy source;
					(H)advanced materials for the use of nontraditional water sources for energy generation and fuel
			 production;
					(I)biomass production and utilization and the impact on hydrologic systems;
					(J)technologies that reduce impacts on water from energy resource development;
					(K)energy efficient technologies for water distribution, treatment, and collection systems;
					(L)technologies for energy generation from water distribution, treatment, and collection systems; and
					(M)any other area of the energy-water nexus that the Secretary considers appropriate.
					(3)Collaboration and nonduplicationIn developing the strategic plan, the Secretary shall coordinate and avoid duplication—
					(A)with other Federal agencies operating related programs, if appropriate; and
					(B)across programs and projects of the Department, including with those of the National Laboratories.
					(4)Relevant information and recommendationsIn developing the strategic plan, the Secretary shall consider and incorporate, as appropriate,
			 relevant information and recommendations, including those of the National
			 Water Availability and Use Assessment Program under section 9508(d) of the
			 Omnibus Public Land Management Act of 2009 (42 U.S.C. 10368(d)).
				(5)Additional participationIn developing the strategic plan, the Secretary shall consult and coordinate with a diverse group
			 of representatives from research and academic institutions, industry, and
			 State and local governments who have expertise in technologies and
			 practices relating to the energy-water nexus.
				(6)Submission to CongressNot later than 15 months after the date of enactment of this Act, the Secretary shall submit to
			 Congress the strategic plan.
				(7)Updating the strategic planNot later than 3 years after the date of enactment of this Act, and at least once every 5 years
			 thereafter, the Secretary shall—
					(A)utilize relevant information produced by Federal Government agencies, academia, States, and
			 industry to update the strategic plan;
					(B)include in the updated strategic plan a description of the changes from the previous strategic plan
			 and the rationale for such changes; and
					(C)submit the updated strategic plan to Congress.
					(c)Progress reportsNot less frequently than once every 2 years, the Secretary shall transmit to Congress a report on
			 the progress the Department has made toward the milestones outlined in the
			 strategic plan.
			(d)Additional activitiesThe Secretary may provide for such additional research, development, and demonstration activities
			 as appropriate to integrate water considerations into the research,
			 development, and demonstration activities of the Department as described
			 in subsection (a).
			3.Energy-water oversight and coordination
			(a)In generalThe Secretary, in coordination with other relevant Federal agencies, shall establish an
			 Energy-Water Subcommittee of the Energy Advisory Board to promote and
			 enable improved energy and water resource data collection, reporting, and
			 technological innovation. The Subcommittee shall consist of—
				(1)representation from each program within the Department and each Federal agency that conducts
			 research related to the energy-water nexus; and
				(2)non-Federal members, including representatives of research and academic institutions, States, and
			 industry, who have expertise in technologies and practices relating to the
			 energy-water nexus.
				(b)FunctionsThe Subcommittee shall—
				(1)make recommendations on the development and integration of data collection and data communication
			 standards and protocols to agencies and entities currently engaged in
			 collecting the data for the energy-water nexus;
				(2)recommend ways to make improvements to Federal water use data to increase understanding of trends
			 in energy generation and fuel production;
				(3)recommend best practices for utilizing information from existing monitoring networks to provide
			 nationally uniform water and energy use and infrastructure data; and
				(4)conduct annual technical workshops, including at least 1 regional workshop annually, to facilitate
			 information exchange among Federal, regional, State, local, and tribal
			 governments and private sector experts on technologies that encourage the
			 conservation and efficient use of water and energy.
				(c)ReportsNot later than 1 year after the date of enactment of this Act, and at least once every 2 years
			 thereafter, the Subcommittee, through the Secretary, shall transmit to
			 Congress a report on its findings and activities under this section.
			4.MandatesNothing in this Act shall be construed to require State, tribal, or local governments to take any
			 action that may result in an increased financial burden to such
			 governments by restricting the use of water by such governments.
		5.Coordination and nonduplicationTo the maximum extent practicable, the Secretary shall coordinate activities under this Act with
			 other programs of the Department and other Federal research programs.
		6.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the Department of Energy.
			(2)Energy-water nexusThe term energy-water nexus means the energy required to provide reliable water supplies and the water required to provide
			 reliable energy supplies throughout the United States.
			(3)SecretaryThe term Secretary means the Secretary of Energy.
			(4)SubcommitteeThe term Subcommittee means the Energy-Water Subcommittee of the Energy Advisory Board established under section 3(a).
			
